791 F.2d 936
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CARL H. YOUNG, JR., AGNES YOUNG, Plaintiffs-Appellants,v.NEWTON ROCHTE, Defendant-Appellee.
85-3201
United States Court of Appeals, Sixth Circuit.
4/18/86

APPEAL DISMISSED
ORDER
BEFORE: MERRITT, JONES and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of plaintiffs' appeal from the district court's judgment dismissing their civil rights complaint.


2
Upon consideration, this Court finds that the appeal must be dismissed for lack of jurisdiction.  Plaintiffs filed their notice of appeal during the pendency of a timely served 59(e), Federal Rules of Civil Procedure, motion for reconsideration in the district court.  Hence, the notice of appeal was prematurely filed, and is a nullity.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  It was incumbent upon plaintiffs to file a new notice of appeal within 30 days from the entry of the district court's order denying their motion for reconsideration.  Griggs, supra.  Having failed to do so, this Court lacks jurisdiction to review the matter.  Griggs, supra; Browder v. Director, Department of Corrections, 434 U.S. 257 (1978); 28 U.S.C. Sec. 1291; Rule 4(a)(1), Federal Rules of Appellate Procedure.


3
It is therefore ordered that plaintiffs' appeal be and hereby is dismissed.